Case 7:20-cr-00327-VB Document 61 Filed 06/24/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

woes wan ~-X
UNITED STATES OF AMERICA
ORDER
v ORDER
FRANK DELORENZO, 20 CR 327-2 (VB)
Defendant. :
ecw won re owe www fet nth 00h Sah Se SR aS SD GED DOOD TW mr Ent Oe nt nd En th Se od SR SS SS SS SN SS 0 OOP Om) SNP SOD SD St x

Sentencing in the above matter is scheduled for July 7, 2021, at 3:00 p.m. The Court
expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscoutrts, gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: June 24, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
